DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 01/14/2022 for response of the office action mailed on 10/15/2021. Independent Claims 1, 9-10 and 22 are amended. Claims 2, 4-8 and 11-21 were previously cancelled. Therefore, claims 1, 3, 9-10  and 22 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9-10  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (2016/0227427),  Vajapeyam hereinafter, in view of Futaki et al. (2017/0332266), Futaki hereinafter, further in view of Futaki et al. (2018/0220303), Futaki303 hereinafter.

Re. claims 1 and 10, Vajapeyam teaches a radio communication method for a terminal communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band) and  a terminal (Fig.1, 115 / Fig.9) communicating with use of a band other than a licensed band  (¶0009), the terminal comprising: a receiver (Fig.9, 935) that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band (¶0023 - instructions to cause a processor to configure, by a base station, at least one UE for reporting measurements for channel selection assistance for a set of frequency channels, where the configuring comprises sending timing information indicating a plurality of signal strength measurement periods …… UE wide-band received signal strength information measured according to the timing information. Fig. 3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands) ; and a processor (Fig.9, 935) that controls measurement based on the RSSI measurement timing configuration information and the MGC information  (Fig. 3 & ¶0066 - The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports.Fig.1/Fig.6-10  &  ¶0100 - The wide-band interference feedback configuration manager 705 may identify a measurement timing configuration indicating signal strength measurement periods for one or more frequency channels of an unlicensed frequency band … ¶0105 - The wide-band interference feedback configuration manager 705-a may include a DRX configuration 805, DRS occasion configuration 810, an RSSI measurement timing configuration 815, and a wide-band interference measurement timer 820. .. The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels.  Fig.1/Fig.6-10 & ¶0113 - The receiver 1005 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, …. related to wide-band interference measurements, etc.), wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement of consecutive symbols, information indicating a frequency of the RSSI measurement (¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band.  The wide-band interference  (e.g., received signal strength indicator (RSSI)) may be measured over frequency resources spanning the frequency channel and may be measured over…. all symbols (i.e., consecutive symbols, similar to instant application as mentioned in ¶0016, referred by the applicant in the remarks as submitted on 07/19/2021, also see interview summary held on 07/21/2021) for a measurement period (e.g., a subframe, etc.). Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration (RMTC) may include one or more sets of parameters indicating signal strength measurement periods (See ¶0050, measurement period refers to all symbols, i.e., consecutive symbols when RSSI  measurement is performed for wide-band signal strength measurements for serving cells and other candidate channels in unlicensed band as disclosed supra) for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.). Fig.1/Fig.14 & ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods … See ¶0050) of a signal strength measurement period configured by an RMTC (RSSI measurement timing configuration). Fig.1/Fig.14 & ¶0137 - At block 1415, the UE 115 may perform wide-band signal strength measurements for the one or more frequency channels ….to FIGS. 2-5.), information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 -  timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A &  measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle). 
Even though, Vajapeyam teaches a receiver that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Futaki explicitly discloses a receiver (Fig.13-16 & See ¶0102, a plurality of UE receivers to measure both licensed band (serving carrier in cellular) and unused/unlicensed band to cellular (i.e., TV band)) that receives, via higher layer signaling (Fig. 13 & ¶0095 - In Step S902 in FIG. 13, eNB 1 sends an RRC Connection Reconfiguration message (i.e., RRC is part of higher layer signaling, known in the field of endeavor) to the UE 2.), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band and Measurement Gap Configuration (MGC) information for the licensed band (Fig.1/Fig.6 & ¶0063 - In Step S201, the radio station 1 transmits a specific signal on the shared frequency to carry out the second terminal measurement by the radio terminal 2.  The specific signal is transmitted for a predetermined period or until a predetermined timing, and is at least transmitted while the radio terminal 2 performs measurement of the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band) (Step S103). That is, RSSI measurement timing configuration is provided to the terminal by the base station to performs measurement of the shared frequency (both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band). The above disclosure is similar to instant application at least in ¶0011, where it recites, “user terminal has a measurement section that makes a measurement for a specific frequency carrier, based on measurement timing configuration information that relates to the specific frequency carrier and that is transmitted from a radio base station“. Fig.1/Fig.13 & ¶0093 - terminal measurement report may include, (1a)  received strength (Received Signal Strength Indicator (RSSI)) of a signal of the LTE system 100 in the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band as shown in Fig. 14) ; Fig. 13 & ¶0095 - In Step S902 in FIG. 13, the eNB 1 sends an RRC Connection Reconfiguration message  to the UE 2.  In Step S903, the UE 2 performs measurement of the shared frequency in accordance with the configuration information (Measurement Configuration) of the terminal measurement indicated by the RRC Connection Reconfiguration. Fig. 13 & ¶0096 - terminal measurement procedure for performing the second terminal measurement of the shared frequency may include at least one of: (2a) an inter-frequency measurement procedure; (2b) an inter-radio access technology measurement (inter-RAT measurement) procedure; (2c) a procedure for measuring the shared frequency configured as an additional carrier using a second receiver installed in the UE 2 having a dual receiver configuration;  Fig. 13-14 & ¶0098-¶0100 - RRC Connection Reconfiguration message shown in Step S902 includes measurement configuration information (Measurement Configuration (MeasConfig)) of Inter-frequency measurement. .. this measurement configuration information includes, for example, at least one of the following three types of information: Measurement items (e.g., RSRP, RSRQ, RSSI, or CQI); Configuration information of a communication interruption period for the inter-frequency measurement (Measurement Gap Configuration (MeasGapConfig)). Here, measurement gap configuration refers to measurement gap or interval between a licensed band (serving cell/carrier as shown in Fig.14) and inter-frequency band or inter-RAT (i.e., unlicensed/unused to cellular, i.e.,  TV band). That is, Measurement Gap Configuration (MeasGapConfig) is applicable for both licensed band (serving cell) and unlicensed band (TV band) as shown in Fig. 14, to be measured by a dual receiver capable UE 2 as shown in Fig. 13-14.  Also, see claim 1, where it recites, “terminal comprising: a receiver configured to receive…a reference signals measurement timing configuration which includes information regarding transmission timing of reference signals transmitted in the secondary cell operated in the unlicensed frequency, and a Received Signal Strength Indicator (RSSI) measurement timing configuration which includes a measurement duration in which the RSSI measurement is to be performed on the unlicensed frequency“). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Futaki’s invention of a system and a method related to control of utilization of a shared frequency by a radio communication system, because it provides a mechanism for a radio terminal in implementing a measurement function to be supported by the radio terminal when the radio communication system uses a shared frequency (e.g., TVWS) shared by a plurality of radio systems. (¶0002/¶0012, Futaki)
expressly teach wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band.
However, in the analogous art, Futaki303 explicitly discloses wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band. (Fig. 1-2/Fig.9 & ¶0122 - When the predetermined control signaling is the L1/L2 signaling and the RRC signaling, the radio base station 1 first transmits, besides the configuration information (MeasConfig) that is necessary for the terminal measurement (in the cell) on the unlicensed frequency, configuration information about a terminal measurement gap used for the terminal measurement (Measurement Gap Configuration: MeasGapConfig) to the radio terminal 3 by the RRC signaling in advance.  Fig. 1-2/Fig.9 & ¶0134 - The LTE-U eNB 1 first transmits MeasConfig including MeasGapConfig to the UE 3 in the Cell #1 (or another cell on the licensed frequency).  When the LTE-U eNB 1 determines that the Cell #2 should be switched on, the LTE-U eNB 1 instructs the UE 3 to perform the terminal measurement in the Cell #2 by transmitting the control signaling (L1/L2 control signal), which is transmitted by (U-) PDCCH using the aforementioned U-RNTI, in the cell (e.g., the Cell #1) on the licensed frequency.  Upon receiving the control signaling, the UE 3 performs the terminal measurement in the Cell #2 in accordance with the Measurement Gap specified by the MeasGapConfig).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum and  Futaki’s invention of a system and a method related to control of utilization of a shared frequency by a radio communication 303’s invention of a system and a method relates to a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency, because it provides a mechanism for a radio terminal in implementing  carrier aggregation (CA) using unlicensed band (e.g., 5GHz band) with LTE-U technology. (¶0002-¶0007, Futaki303)

Re. claim 3 ,  Vajapeyam,  Futaki and Futaki303  teach claim 1.
Vajapeyam further teaches wherein the terminal (Fig.9) reports a percentage of time in which an RSSI value is beyond a threshold.  (¶0051 - RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval).
Re. claim 9, Vajapeyam teaches a base station (Fig.13) communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band.), the base station comprising: a transmitter (Fig. 13, 1335) that transmits, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; (¶0023 - instructions to cause a processor to configure, by a base station, at least one UE for reporting measurements for channel selection assistance for a set of frequency channels, where the configuring comprises sending timing information indicating a plurality of signal strength measurement periods …… UE wide-band received signal strength information measured according to the timing information. A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands); and a receiver (Fig. 13, 1335) that receives a result of RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig.3 & ¶0081 - UEs 115-a and 115-b may provide wide-band interference feedback reports 330-a and 330-b, respectively.  Wide-band interference feedback reports 330 may include a an indicator (e.g., RSSI, etc.) providing information about signal strength measurements (e.g., a total received wide-band power) for the frequency channels of the unlicensed frequency band configured for wide-band interference measurement.Fig.14 & ¶0135 - The wide-band interference reporting configuration may also include information for filtering or reporting wide-band signal strength (e.g., filter parameters, periodic reporting interval, etc.). ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods, subframes, etc.) of a signal strength measurement period configured by an RMTC. Here, interval of measuring frequencies is considered as measurement gaps as defined in ¶0036), wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement of consecutive symbols, information indicating a frequency of the RSSI measurement (¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI)) for channels of the unlicensed frequency band.  The wide-band interference (i.e.,  received signal strength indicator (RSSI))  may be measured over frequency resources spanning the frequency channel and may be measured over…. all symbols (i.e., consecutive symbols, similar to instant application as mentioned in ¶0016, referred by the applicant in the remarks as submitted on 07/19/2021, also see interview summary held on 07/21/2021) for a measurement period (e.g., a subframe, etc.). Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration (RMTC) may include one or more sets of parameters indicating signal strength measurement periods (See ¶0050, measurement period refers to all symbols, i.e., consecutive symbols when RSSI  measurement is performed for wide-band signal strength measurements for serving cells and other candidate channels in unlicensed band as disclosed supra) for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.). Fig.1/Fig.14 & ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods … See ¶0050) of a signal strength measurement period configured by an RMTC (RSSI measurement timing configuration). Fig.1/Fig.14 & ¶0137 - At block 1415, the UE 115 may perform wide-band signal strength measurements for the one or more frequency channels ….to FIGS. 2-5.), information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 - timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A & ¶0085 - measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle).
Even though, Vajapeyam teaches a transmitter that transmits, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band , yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Futaki explicitly discloses transmitter (Fig.1-14, a plurality of base stations communicating (transmitting/receiving) with wireless devices using a shared spectrum (both licensed band (serving carrier in cellular) and unused/unlicensed band to cellular (i.e., TV band)) that transmits, via higher layer signaling (Fig.1-2/Fig. 33-37 & ¶0015 - measurement report may include measurement information of a physical layer between the base station and the user equipment or measurement information of a radio resource control (RRC) layer. Fig.1-2/Fig. 33-37& ¶0121 - The operation for setting LAA cell search through an RRC protocol may be performed through a system information transmitting procedure or an RRC measurement configuration procedure), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band (Fig.1/Fig.6 & ¶0063 - In Step S201, the radio station 1 transmits a specific signal on the shared frequency to carry out the second terminal measurement by the radio terminal 2.  The specific signal is transmitted for a predetermined period or until a predetermined timing, and is at least transmitted while the radio terminal 2 performs measurement of the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band) (Step S103). That is, RSSI measurement timing configuration is provided to the terminal by the base station to performs measurement of the shared frequency (both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band). The above disclosure is similar to instant application at least in ¶0011, where it recites, “user terminal has a measurement section that makes a measurement for a specific frequency carrier, based on measurement timing configuration information that relates to the specific frequency carrier and that is transmitted from a radio base station“. Fig.1/Fig.13 & ¶0093 - terminal measurement report may include, (1a)  received strength (Received Signal Strength Indicator (RSSI)) of a signal of the LTE system 100 in the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band as shown in Fig. 14) ; Fig. 13 & ¶0095 - In Step S902 in FIG. 13, the eNB 1 sends an RRC Connection Reconfiguration message  to the UE 2.  In Step S903, the UE 2 performs measurement of the shared frequency in accordance with the configuration information (Measurement Configuration) of the terminal measurement indicated by the RRC Connection Reconfiguration. Fig. 13 & ¶0096 - terminal measurement procedure for performing the second terminal measurement of the shared frequency may include at least one of: (2a) an inter-frequency measurement procedure; (2b) an inter-radio access technology measurement (inter-RAT measurement) procedure; (2c) a procedure for measuring the shared frequency configured as an additional carrier using a second receiver installed in the UE 2 having a dual receiver configuration;  Fig. 13-14 & ¶0098-¶0100 - RRC Connection Reconfiguration message shown in Step S902 includes measurement configuration information (Measurement Configuration (MeasConfig)) of Inter-frequency measurement. .. this measurement configuration information includes, for example, at least one of the following three types of information: Measurement items (e.g., RSRP, RSRQ, RSSI, or CQI); Configuration information of a communication interruption period for the inter-frequency measurement (Measurement Gap Configuration (MeasGapConfig)). Here, measurement gap configuration refers to measurement gap or interval between a licensed band (serving cell/carrier as shown in Fig.14 ) and inter-frequency band or inter-RAT (i.e., unlicensed/unused to cellular, i.e.,  TV band). That is, Measurement Gap Configuration (MeasGapConfig) is applicable for both licensed band (serving cell) and unlicensed band (TV band) as shown in Fig. 14, to be measured by a dual receiver capable UE 2 as shown in Fig. 13-14.  Also, see claim 1, where it recites, “terminal comprising: a receiver configured to receive…a reference signals measurement timing configuration which includes information regarding transmission timing of reference signals transmitted in the secondary cell operated in the unlicensed frequency, and a Received Signal Strength Indicator (RSSI) measurement timing configuration which includes a measurement duration in which the RSSI measurement is to be performed on the unlicensed frequency “). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Futaki’s invention of a system and a method related to control of utilization of a shared frequency by a radio communication system, because it provides a mechanism for a radio terminal in implementing a measurement function to be supported by the radio terminal when the radio communication system uses a shared frequency (e.g., TVWS) shared by a plurality of radio systems. (¶0002/¶0012, Futaki)
Yet, Vajapeyam  and Futaki do not expressly teach wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band.
303 explicitly discloses wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band. (Fig. 1-2/Fig.9 & ¶0122 - When the predetermined control signaling is the L1/L2 signaling and the RRC signaling, the radio base station 1 first transmits, besides the configuration information (MeasConfig) that is necessary for the terminal measurement (in the cell) on the unlicensed frequency, configuration information about a terminal measurement gap used for the terminal measurement (Measurement Gap Configuration: MeasGapConfig) to the radio terminal 3 by the RRC signaling in advance.  Fig. 1-2/Fig.9 & ¶0134 - The LTE-U eNB 1 first transmits MeasConfig including MeasGapConfig to the UE 3 in the Cell #1 (or another cell on the licensed frequency).  When the LTE-U eNB 1 determines that the Cell #2 should be switched on, the LTE-U eNB 1 instructs the UE 3 to perform the terminal measurement in the Cell #2 by transmitting the control signaling (L1/L2 control signal), which is transmitted by (U-) PDCCH using the aforementioned U-RNTI, in the cell (e.g., the Cell #1) on the licensed frequency.  Upon receiving the control signaling, the UE 3 performs the terminal measurement in the Cell #2 in accordance with the Measurement Gap specified by the MeasGapConfig).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum and  Futaki’s invention of a system and a method related to control of utilization of a shared frequency by a radio communication system to include Futaki303’s invention of a system and a method relates to a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a 303)

Re. claim 22,  Vajapeyam teaches a system comprising: a base station (Fig.13); and a terminal (Fig.9) communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band.), the terminal comprising: a first receiver (Fig.9, 935) that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band 37087873Application No. 15/761,565Docket No.: 17786-492001 other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; (¶0023 - instructions to cause a processor to configure, by a base station, at least one UE for reporting measurements for channel selection assistance for a set of frequency channels, where the configuring comprises sending timing information indicating a plurality of signal strength measurement periods …… UE wide-band received signal strength information measured according to the timing information. Fig. 3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands); and a processor (Fig.9, 905) that controls RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig. 3 & ¶0066 - The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports.Fig.1/Fig.6-10  &  ¶0100 - The wide-band interference feedback configuration manager 705 may identify a measurement timing configuration indicating signal strength measurement periods for one or more frequency channels of an unlicensed frequency band. Fig.1/Fig.6-10  &  ¶0100 - The wide-band interference feedback configuration manager 705 may identify a measurement timing configuration indicating signal strength measurement periods for one or more frequency channels of an unlicensed frequency band … ¶0105 - The wide-band interference feedback configuration manager 705-a may include a DRX configuration 805, DRS occasion configuration 810, an RSSI measurement timing configuration 815, and a wide-band interference measurement timer 820. .. The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels.  Fig.1/Fig.6-10 & ¶0113 - The receiver 1005 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, …. related to wide-band interference measurements, etc.), the base station comprising: a transmitter (Fig.13, 1335) that transmits the RSSI measurement timing configuration information and the MGC information via higher layer signaling (¶0023 - instructions to cause a processor to configure, by a base station, at least one UE for reporting measurements for channel selection assistance for a set of frequency channels, where the configuring comprises sending timing information indicating a plurality of signal strength measurement periods …… UE wide-band received signal strength information measured according to the timing information. Fig.3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor). The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps), criteria for sending measurement reports, intervals for transmission of measurement reports.. ¶0078 - Base station 105-a may configure UEs 115-a and 115-b for wide-band interference measurements of the unlicensed frequency band by sending wide-band interference reporting configurations 305-a and 305-b to UE 115-a and UE 115-b, respectively.  The wide-band interference reporting configurations may include one or more parameters that identify the frequency channel(s) to measure, timing for performing measurements, and timing for reporting measurements.  In some cases, the wide-band interference reporting configurations may include an RMTC or a DRS occasion configuration.  The DRS occasion configuration may include a DMTC window as well as indicate when the DRS will be transmitted.  The RMTC and/or the DRS occasion configuration may apply to configured secondary cells as well as any cells on a candidate frequency.  .. the RMTC may include configuration for reporting average RSSI and channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval); and a second receiver (Fig.13, 1335) that receives a result of RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig.3 & ¶0081 - UEs 115-a and 115-b may provide wide-band interference feedback reports 330-a and 330-b, respectively.  Wide-band interference feedback reports 330 may include a an indicator (e.g., RSSI, etc.) providing information about signal strength measurements (e.g., a total received wide-band power) for the frequency channels of the unlicensed frequency band configured for wide-band interference measurement.Fig.14 & ¶0135 - The wide-band interference reporting configuration may also include information for filtering or reporting wide-band signal strength (e.g., filter parameters, periodic reporting interval, etc.). ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods, subframes, etc.) of a signal strength measurement period configured by an RMTC. Here, interval of measuring frequencies is considered as measurement gaps as defined in ¶0036), wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement of consecutive symbols, information indicating a frequency of the RSSI measurement (¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band.  The wide-band interference  (i.e., received signal strength indicator (RSSI))  may be measured over frequency resources spanning the frequency channel and may be measured over…. all symbols (i.e., consecutive symbols, similar to instant application as mentioned in ¶0016, referred by the applicant in the remarks as submitted on 07/19/2021, also see interview summary held on 07/21/2021) for a measurement period (e.g., a subframe, etc.). Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration (RMTC) may include one or more sets of parameters indicating signal strength measurement periods (See ¶0050, measurement period refers to all symbols, i.e., consecutive symbols when RSSI  measurement is performed for wide-band signal strength measurements for serving cells and other candidate channels in unlicensed band as disclosed supra) for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.). Fig.1/Fig.14 & ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods … See ¶0050) of a signal strength measurement period configured by an RMTC (RSSI measurement timing configuration). Fig.1/Fig.14 & ¶0137 - At block 1415, the UE 115 may perform wide-band signal strength measurements for the one or more frequency channels ….to FIGS. 2-5), information indicating a frequency of the RSSI measurement, information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 -  the timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A & ¶0085 - measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle).
Even though, Vajapeyam teaches a first receiver that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band 37087873Application No. 15/761,565Docket No.: 17786-492001 other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Futaki explicitly discloses a receiver (Fig.13-16 & See ¶0102, a plurality of UE receivers to measure both licensed band (serving carrier in cellular) and unlicensed band (TV band) to cellular ) that receives, via higher layer signaling (Fig. 13 & ¶0095 - In Step S902 in FIG. 13, eNB 1 sends an RRC Connection Reconfiguration message (i.e., RRC is part of higher layer signaling, known in the field of endeavor) to the UE 2.), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band and Measurement Gap Configuration (MGC) information for the licensed band (Fig.1/Fig.6 & ¶0063 - In Step S201, the radio station 1 transmits a specific signal on the shared frequency to carry out the second terminal measurement by the radio terminal 2.  The specific signal is transmitted for a predetermined period or until a predetermined timing, and is at least transmitted while the radio terminal 2 performs measurement of the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band) (Step S103). That is, RSSI measurement timing configuration is provided to the terminal by the base station to performs measurement of the shared frequency (both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band). The above disclosure is similar to instant application at least in ¶0011, where it recites, “user terminal has a measurement section that makes a measurement for a specific frequency carrier, based on measurement timing configuration information that relates to the specific frequency carrier and that is transmitted from a radio base station“. Fig.1/Fig.13 & ¶0093 - terminal measurement report may include, (1a)  received strength (Received Signal Strength Indicator (RSSI)) of a signal of the LTE system 100 in the shared frequency (referring to both licensed band for cellular wireless and unused/unlicensed to  cellular wireless, i.e., TV Band as shown in Fig. 14) ; Fig. 13 & ¶0095 - In Step S902 in FIG. 13, the eNB 1 sends an RRC Connection Reconfiguration message  to the UE 2.  In Step S903, the UE 2 performs measurement of the shared frequency in accordance with the configuration information (Measurement Configuration) of the terminal measurement indicated by the RRC Connection Reconfiguration. Fig. 13 & ¶0096 - terminal measurement procedure for performing the second terminal measurement of the shared frequency may include at least one of: (2a) an inter-frequency measurement procedure; (2b) an inter-radio access technology measurement (inter-RAT measurement) procedure; (2c) a procedure for measuring the shared frequency configured as an additional carrier using a second receiver installed in the UE 2 having a dual receiver configuration;  Fig. 13-14 & ¶0098-¶0100 - RRC Connection Reconfiguration message shown in Step S902 includes measurement configuration information (Measurement Configuration (MeasConfig)) of Inter-frequency measurement. .. this measurement configuration information includes, for example, at least one of the following three types of information: Measurement items (e.g., RSRP, RSRQ, RSSI, or CQI); Configuration information of a communication interruption period for the inter-frequency measurement (Measurement Gap Configuration (MeasGapConfig)). Here, measurement gap configuration refers to measurement gap or interval between a licensed band (serving cell/carrier as shown in Fig.14 ) and inter-frequency band or inter-RAT (i.e., unlicensed/unused to cellular, i.e.,  TV band). That is, Measurement Gap Configuration (MeasGapConfig) is applicable for both licensed band (serving cell) and unlicensed band (TV band) as shown in Fig. 14, to be measured by a dual receiver capable UE 2 as shown in Fig. 13-14.  Also, see claim 1, where it recites, “terminal comprising: a receiver configured to receive…a reference signals measurement timing configuration which includes information regarding transmission timing of reference signals transmitted in the secondary cell operated in the unlicensed frequency, and a Received Signal Strength Indicator (RSSI) measurement timing configuration which includes a measurement duration in which the RSSI measurement is to be performed on the unlicensed frequency “). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Futaki’s invention of a system and a method related to control of utilization of a shared frequency by a radio communication system, because it provides a mechanism for a radio terminal in implementing a 
Yet, Vajapeyam  and Futaki do not expressly teach wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band.
However, in the analogous art, Futaki303 explicitly discloses wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band. (Fig. 1-2/Fig.9 & ¶0122 - When the predetermined control signaling is the L1/L2 signaling and the RRC signaling, the radio base station 1 first transmits, besides the configuration information (MeasConfig) that is necessary for the terminal measurement (in the cell) on the unlicensed frequency, configuration information about a terminal measurement gap used for the terminal measurement (Measurement Gap Configuration: MeasGapConfig) to the radio terminal 3 by the RRC signaling in advance.  Fig. 1-2/Fig.9 & ¶0134 - The LTE-U eNB 1 first transmits MeasConfig including MeasGapConfig to the UE 3 in the Cell #1 (or another cell on the licensed frequency).  When the LTE-U eNB 1 determines that the Cell #2 should be switched on, the LTE-U eNB 1 instructs the UE 3 to perform the terminal measurement in the Cell #2 by transmitting the control signaling (L1/L2 control signal), which is transmitted by (U-) PDCCH using the aforementioned U-RNTI, in the cell (e.g., the Cell #1) on the licensed frequency.  Upon receiving the control signaling, the UE 3 performs the terminal measurement in the Cell #2 in accordance with the Measurement Gap specified by the MeasGapConfig).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management 303’s invention of a system and a method relates to a radio communication system in which a radio station performs communication with a radio terminal on an unlicensed frequency or a shared frequency, because it provides a mechanism for a radio terminal and a base station in implementing  carrier aggregation (CA) using unlicensed band (e.g., 5GHz band) with LTE-U technology. (¶0002-¶0007, Futaki303)


Response to Arguments
Examiner acknowledges  applicant’s amendments to independent claims 1, 9-10 and 22 as submitted on 01/14/2022.

Applicant’s arguments, filed on 01/14/2022,  with respect to  independent claims 1, 9-10 and 22 have been fully considered but they are not persuasive.

Regarding claim rejection for independent claim 1,  in pages 6-7, applicant argues that Vajapeyam  and  Futaki (2017/0332266) fail to teach a new limitation, such as,  “wherein the MGC information includes an information element indicating a measurement gap period in both the licensed band and the band other than the licensed band”. Examiner  agrees, however, in the analogous field, Futaki303 (2018/0220303 [Wingdings font/0xF3] a new reference) discloses the aforesaid limitation as mentioned in §103 rejection.
For these reasons, it is maintained that independent claim 1 is  unpatentable over Vajapeyam, in view of Futaki, further in view of Futaki303 (2018/0220303 [Wingdings font/0xF3] a new reference).

For similar reasons, it is maintained that independent claim 9, 10 and 22 are unpatentable over Vajapeyam, in view of Futaki, further in view of Futaki303 (2018/0220303 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claim 1,  similar rationale also applies to all respective dependent claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                                                                                                                                                                                                                     /Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 1, 2022Fi